      Case 1:20-cv-03119-FVS     ECF No. 19    filed 05/24/21    PageID.1162 Page 1 of 2




 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 2
                                                                May 24, 2021
 3                                                                   SEAN F. MCAVOY, CLERK




 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    STEVEN S.,
                                                   No: 1:20-CV-03119-FVS
 8                  Plaintiff,
         v.                                        ORDER GRANTING STIPULATED
 9                                                 MOTION FOR REMAND
      ANDREW M. SAUL, Commissioner
10    of the Social Security Administration,

11                  Defendant.

12            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

13   pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 18. The Plaintiff is

14   represented by Attorney D. James Tree. The Defendant is represented by Special

15   Assistant United States Attorney Jeffrey E. Staples.

16            After consideration, IT IS HEREBY ORDERED that the Stipulated

17   Motion for Remand, ECF No. 18, is GRANTED. The Commissioner’s final

18   decision is reversed and remanded for further proceedings pursuant to sentence

19   four of 42 U.S.C. § 405(g). Upon remand to the Commissioner of Social Security,

20   the Appeals Counsel should remand this case to the Administrative Law Judge

21   (ALJ). On remand, the ALJ shall do the following: (1) reevaluate the additional


     ORDER ~ 1
      Case 1:20-cv-03119-FVS      ECF No. 19    filed 05/24/21   PageID.1163 Page 2 of 2




 1   evidence Plaintiff submitted to the Appeals Council; (2) reevaluate Plaintiff’s

 2   symptom testimony; (3) reevaluate Plaintiff’s maximum residual functional

 3   capacity and obtain medical expert evidence, as necessary; (4) obtain supplemental

 4   vocational expert evidence, if necessary; (5) offer the claimant the opportunity for

 5   a hearing; (6) further develop the record as necessary; and (7) issue a new decision.

 6           The parties stipulate that this case be reversed and remanded to the ALJ on

 7   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

 8   matter is remanded to the Commissioner for additional proceedings pursuant to

 9   sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will

10   consider Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. §

11   2412(d).

12           It is FURTHER ORDERED that Plaintiff’s Motion for Summary

13   Judgment, ECF No. 16, is DENIED as moot, given the parties’ motion for

14   remand.

15           The District Court Executive is hereby directed to enter this Order and

16   provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

17   file.

18           DATED May 24, 2021.

19
                                            s/Fred Van Sickle
20                                           Fred Van Sickle
                                      Senior United States District Judge
21


     ORDER ~ 2
